 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    TAYMI FIGUEROA-ROSARIO,                                 Case No. 2:19-cv-00928-JCM-BNW
 7                            Plaintiff,
                                                              ORDER
 8          v.
 9    WAL-MART STORES, INC.,
10                            Defendant.
11

12           Presently before the court is Defendant’s motion to strike the status report filed by

13   plaintiff on October 3, 2019. (ECF No. 16.) Plaintiff responds she filed the interim status report in

14   order to comply with the deadlines imposed by the court, which required the filing of an interim

15   status report by that date. (See ECF No. 9.) While it is true that defendant filed a motion to

16   compel on October 2, 2019, which also requested the extension of deadlines (including the

17   deadline to file a status report), the court did not rule on that motion until December 18, 2019.

18   (ECF No. 23.) The status report is supposed to be a joint report. LR 26-3. Nevertheless, the

19   defendant did not believe it was necessary to file the report. Thus, Plaintiff was faced with the

20   following quandary: “either to comply with the deadline for filing the Report but without

21   Defendant’s input or signature, or to accept Defendant’s request to ignore the deadline with the

22   expectation that it might be stayed in the future.” (ECF No. 19 at 4.) The court understands the

23   Plaintiff’s position and does not fault her for having filed the status report. In fact, Plaintiff did

24   the correct thing: no party should disregard a court deadline under the assumption that the court

25   will take a particular course of action. “Better safe than sorry,” to quote Plaintiff once again, is

26   the better way of approaching practice before the federal courts.

27           The court will deny Defendant’s motion. While the Defendant is correct in his

28   observations that the interim report would not (and does not) reflect accurate information given
 1   the motion to compel he filed the previous day, that is something that could have, and can, be

 2   easily addressed by filing a supplemental interim report. In fact, the new date for the filing of an

 3   interim status report was January 31, 2019. (ECF No. 23.) The parties should meet and confer and

 4   file an interim status report within a week of todays’ date.

 5          IT IS THEREFORE ORDERED that defendant’s motion to strike (ECF No. 16) is

 6   DENIED.

 7          IT IS FURTHER ORDERED that the parties must meet and confer and file an interim

 8   status report by 3/17/2020.

 9

10          DATED: March 9, 2020

11

12                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
